Citation Nr: 1627400	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-21 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to March 8, 2012, and in excess of 40 percent thereafter for diabetes mellitus, type II with erectile dysfunction.

2.  Entitlement to a compensable rating prior to June 30, 2014, and in excess of 10 percent thereafter for peripheral neuropathy of the right foot.

3.  Entitlement to a compensable rating prior to June 30, 2014, and in excess of 10 percent thereafter for peripheral neuropathy of the left foot.



REPRESENTATION

The Veteran is represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently returned to the RO in Pittsburgh, Pennsylvania.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

In May 2009, the Veteran submitted a claim of entitlement to a rating in excess of 20 percent for his service-connected diabetes mellitus, type II, with peripheral neuropathy, right foot.  In October 2009, the RO denied the Veteran's claim.  In an August 2010 notice of disagreement, the Veteran stated that he was, "writing to dispute the denial of my claim for further compensation."

In the August 2010 correspondence, the Veteran also claimed entitlement to separate ratings for left foot, left hand, and right hand peripheral neuropathy, as complications associated with his service-connected diabetes mellitus, type II.  After developing both the Veteran's increased rating claim for diabetes mellitus, type II, with peripheral neuropathy, right foot, and claims for separate ratings for peripheral neuropathy of other extremities, the RO issued an August 2011 rating decision wherein it denied all of the Veteran's claims.  Then, in March 2012, the Veteran requested the RO to re-adjudicate the claim of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with peripheral neuropathy, right foot, based on the submission of new and material evidence (a March 2012 Disability Benefits Questionnaire).  The RO honored the Veteran's request, issuing a September 2012 rating decision wherein it continued the denial of the Veteran's claim.

Although the Veteran already timely submitted the August 2010 notice of disagreement following October 2009 rating decision, according to a September 2012 report of contact, the Veteran filed another "claim" of entitlement to a rating in excess of 20 percent for his service-connected diabetes mellitus, type II, with peripheral neuropathy, right foot.  Because this claim was still pending before VA, the Veteran's additional "claim" is simply a reiteration of his belief that he is entitled to a rating in excess of 20 percent for diabetes mellitus, type II, with peripheral neuropathy, right foot. 

In response to the Veteran's August 2010 notice of disagreement, the RO issued a July 2013 statement of case that is erroneously limited to the issue of entitlement to a compensable rating for peripheral neuropathy, right foot, which was denied therein.  The October 2009 rating decision underlying the August 2010 notice of disagreement concerned the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with peripheral neuropathy, right foot.  The Board cannot find any language in the Veteran's August 2010 notice of disagreement that limited his disagreement to only the noncompensable rating assigned to the Veteran peripheral neuropathy, right foot (that is encompassed by the 20 percent rating assigned to his diabetes mellitus, type II).  To date, the RO has not issued a statement of the case wherein it considered the Veteran's increased rating claim for diabetes mellitus, type II.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board finds that a remand is required.

Additionally, for reasons unknown to the Board, the RO then re-interpreted the Veteran's March 2012 request for re-adjudication based on the submission of new and material evidence as a new claim of entitlement to an increased rating for his service-connected diabetes mellitus, type II, with peripheral neuropathy, right foot.  This re-interpretation is evidenced by a May 2014 rating decision.  Therein, the RO stated that it received an August 2013 notice of disagreement with "one or more of [the RO's] earlier decisions."  Unless the RO grants the entire benefit sought, the RO is required to issue a statement of the case in response to receiving a notice disagreement.  However, the RO issued another rating decision, dated in May 2014, wherein it increased the rating assigned to the Veteran's diabetes mellitus, type II, with peripheral neuropathy, right foot, to 40 percent, effective March 8, 2012 (i.e., the date VA received the Veteran's request for re-adjudication of his claim based on the submission of new and material evidence).  The Board has modified the Veteran's claims at issue herein to reflect the May 2014 rating decision.

The RO then accepted a submission from the Veteran, date-stamped as received on June 30, 2014, as claims to reopen the issues of entitlement to service connection for left foot, left hand, and right hand peripheral neuropathy, as complications of his diabetes mellitus, type II.  The RO also accept this submission as a claim of entitlement to separate compensable rating for peripheral neuropathy, right foot.  In response to this submission, the RO issued a February 2015 rating decision wherein it assigned a separate noncompensable rating for peripheral neuropathy of each foot, effective April 27, 2006, and a separate 10 percent rating for peripheral neuropathy of each foot, effective June 30, 2014.  It also included erectile dysfunction as a noncompensable complication of the diabetes and rated it with the diabetes.  The Board has re-captioned the Veteran's claims at issue herein to reflect the February 2015 rating decision.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue a statement of the case to the Veteran and his representative addressing the issues of entitlement to a rating in excess of 20 percent prior to March 8, 2012, and in excess of 40 percent thereafter for diabetes mellitus, type II with erectile dysfunction; entitlement to a compensable rating prior to June 30, 2014, and in excess of 10 percent thereafter for peripheral neuropathy of the right foot; and entitlement to a compensable rating prior to June 30, 2014, and in excess of 10 percent thereafter for peripheral neuropathy of the left foot.  It should also inform the Veteran of the requirements to perfect an appeal with respect to these issues.

2.  If the Veteran perfects an appeal with respect to any of the issues, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

